Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2022 has been entered.
 
Claim Rejections - 35 USC § 101
The rejections under 35 U.S.C. of claims 1 and 6-7 are withdrawn due to the present amendments.
 Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ2d 1, 9 (1981) ("a new combination of steps in a process may be patentable even though all the constituents of the combination were well known and in common use before the combination was made”)
Supports that the amended claims are directed to a process of a new combination of steps.  The interpretation of “crack defect rate” is on record below.

Claim Rejections - 35 USC § 112
The rejections of claims 1 and 6-7 as being indefinite are withdrawn.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no “calculation part” indicated in the specification or drawings as originally filed.

Claim Interpretation
The term “crack-defect rate is not a well-known term in the art.  It is unclear how the applicant is using the term.  There is no specific description of what the “crack-defect rate” constitutes.  For the purpose of this examination the crack defect rate may be interpreted as the percentage of cracks per area in a glass substrate, the percentage of substrates in a given subset to have cracks, the number of cracks within a specific amount of time or conveyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over (JP 07-053230) as cited in the machine translation provided and further in view of (US 20070039678 A1).
Regarding claims 1 and 6, (JP 07-053230) discloses a method and an apparatus (1) for slowly cooling plate glass, cooling plate glass to be transferred by a plurality of transfer rollers (2) [0017] which rotate at a predetermined speed [0016]; and controlling the rotational speed of the transfer rollers of each section by means of a speed controller (4) considered performed in real-time [0017]-[0018] such that the transfer speed of the plate glass is consistent with the main speed of the transfer rollers (2) 
[0019] the speed controller 4 calculates the amount of shrinkage of the glass sheet being conveyed in each section by the glass shrinkage amount calculating means 11. Subsequently, based on the calculation result of the glass shrinkage amount, a change in the moving speed of the glass sheet is calculated by the glass conveyance speed change calculation means 12. This operation is configured to calculate, for example, a speed change due to a glass plate thermal shrinkage for a set reference transport speed or a transport speed of a previous section. Thus, the moving speed of the glass sheet itself of each section is calculated.

(JP 07-053230) discloses controlling the rotational speed of the roller and specifically changing “the conveyance speed” a singular conveyance speed of multiple rollers leads one skilled in the art to the conclusion that the offset of each roller is lowered thus achieving a singular conveyance speed.
Alternatively, (JP 07-053230) controls the speed of the rollers such that the speed of the glass sheet and roller of each individual section prevent slip, excessive pressing force, preventing warpage of the glass, deformation, fine scratches [0021] thus it would be obvious to one of ordinary skill in the art to control the speed of the rollers as motivated to prevent slip, excessive pressing force, preventing warpage of the glass, deformation, fine scratches.  It is the opinion of the Examiner any of these unintentional slipping, warpage, deformation or scratches would increase the crack rate thus meeting the claim limitations of claims 1 and 7.
 (JP 07-053230) discloses a temperature detection means (3) and a rotation sensor (8) of each section are connected with the speed controller (4) including a controller computer.  As discussed above (JP 07-053230) discloses the temperature of the each section and the rotational speed of the roller under transferring are inputted, the material of the rollers, the map of a coefficient of thermal expansion at the temperature and the like are inputted according to an input line (5) and the main speed of the transfer rollers of the each section and the transfer speed of the plate glass are calculated on the basis of the input data, and the rotational speed of the transfer roller (2) is calculated therefrom by means of a roller rotational speed calculation means (13) and reducing flaws on the surface, considered to include cracks (see paragraphs [0011]-[0012] and specifically [0026] describing the reduction in flaws and figure 1).
Regarding the plurality of predictive factors in claim 1 (JP 07-053230) recites: [0037] In addition, it is possible to immediately cope with changes in the conveying speed and the cooling time due to changes in the amount of produced glass, which one skilled in the art knows is directly related to raw material input, change in the cooling condition of the cooling device, change in the composition of the glass sheet, and the like, by merely changing the input data, so that the quality of the glass to be manufactured can be always maintained high or controlling the speed based on the material of the roller or expansion/ contraction of the glass [0031] and the temperature of the glass depends on the composition, such as soda-lime silica, one skilled in the art would readily know that different glass compositions require different melting points thus different bath melt temperatures and melting powers [0008] which are all considered part of the glass forming process.
(JP 07-053230) does not disclose using a partial least squares regression analysis.
In an analogous are of conveying a thin substance with a roller conveyor and controlling the speed of the rollers (US 20070039678 A1) discloses using factors such as temperature, humidity, line speed or rotation speed [0042], or prediction steps by using partial linear squares regression [0048]-[0049], [0052]-[0053] to determine variables and reduce the set of variables, and model strategies to determine the line speed of the roller conveyors [0058].  It would be obvious for one skilled in the glass art to look for regression models applicable to controlling roller conveyors for controlling the line speed or rollers in (JP 07-053230).
Use of a known technique to improve a similar method in the same way is obvious.
The base device and method are taught by (JP 07-053230) and partial least squares regression analysis is a well-established mathematical process as taught by at least (US 20070039678 A1), implementing such a process on the computer already taught by (JP 07-053230) on variable known in the glass art as discussed above it obvious.
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. The Supreme Court in KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 417, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.

KSR
"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Regarding claim 7, (JP 07-053230) discloses an apparatus for manufacturing a glass substrate, comprising: a transport part (rollers 2) for cooling a glass substrate transported by a plurality of rollers rotating at a predetermined speed;
a prediction part (computer, temperature detection means (3) and an rotation sensor (8)) capable of predicting a crack defect rate of the glass substrate through a partial least squares regression analysis of a plurality of predictive factors related to crack defects of the glass substrate and rotational speed information of the respective rollers, in the transport process; and a control part (speed control) capable of controlling the rotation speed of each roller so that the crack defect rate of the glass substrate is lowered.  Intended use does not structurally differentiate the apparatus.
Alternatively, 
MPEP 2144.04 states:
In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art

One skilled in the art would be motivated to predict the number of cracks, in a substrate or substrate per subset via an automatic means and track them via linear regression analysis to further perfect the conveying as discussed above by alter the rollers to prevent crack related causes as discussed above by (JP 07-053230).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 6-7 have been considered but are moot because the new ground of rejection is different based on the current amendments and the prior art is not applied in the same way.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/               Primary Examiner, Art Unit 1741